Order, Supreme Court, Hew York County entered on March 8, 1971, unanimously reversed, on the law, without costs and without disbursements, and the motion for summary judgment granted in plaintiff’s favor enjoining the defendant from harboring a dog in his apartment. Plaintiff is a co-operative housing development consisting of 10 21-story residential apartment buildings housing approximately 9,000 persons of low and moderate income in 2,820 apartments. The defendant’s lease prohibits harboring of animals and provides that this covenant is substantial, and that a violation may be enjoined and cannot be waived unless in writing. The defendant contends that others in a similar position have not been requested to comply, and further that the plaintiff has waived the provision of the lease by years of inaction with respect thereto. This is not a matter of first impression, and our previous determinations run contra to the defendant’s position. (East Riv. Housing Corp. v. Matonis, 34 A D 2d 937, affd. without opinion, 27 N Y 2d 931; Riverbay Corp. v. Klinghoffer, 34 A D 2d 630; see, also, Brigham Park Coop. Apts. v. Krauss, 28 A D 2d 846, affd. 21 N Y 2d 941.) Concur — Markewich, J. P., Hunez, Kupferman, Murphy and Tilzer, JJ.